DETAILED ACTION
This office action is in response to the amendments filed on January 20, 2021.
Acknowledgement
The amendment filed on January 20, 2021, responding to the office action mailed 10/28/2020, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 11-26, 28, 29, 31-37. Claims 1-10, 27 and 30 have been canceled.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/15/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 11-26, 28, 29, 31-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 11-26, 28, 29, 31-37 have been fully considered and are persuasive.  The rejection of claims 11-26, 28, 29, 31-37 have been withdrawn and the application is allowable for the reasons set forth below. 
With respect to claim 16, the claimed invention requires a method of making a device comprising providing an integrated circuit chip or wafer, disposing a plurality of sensors and/or devices on said integrated circuit chip or wafer, disposing a plurality of encapsulating caps disposed over said sensors and/or devices, each of said plurality of encapsulating caps being affixed directly to said integrated circuit chip or wafer and encapsulating one or more of said sensors and/or devices.
The combination of Gogoi (US 2006/0144142) in view of Kubena (US 8,569,937) and in further view of Seppala (US 2011/0227173) show most aspects of the current invention. However, the combination of references fail to show the method steps of adhering a damping material adhered on one side thereof to at least one of said plurality of encapsulating caps; and adhering a gyroscope to another side of said damping material.
In addition, with respect to claim 28, the claimed invention requires a method comprising forming a sensor suite in which a plurality of sensors are disposed on a single substrate and wherein said sensors are sealed in distinct pressure and/or a distinct gaseous environments by means of a plurality of caps, each of said plurality of caps being affixed to said single substrate and sealing one or more of said plurality of sensors in said distinct pressure and/or gaseous environment.
The combination of Gogoi (US 2006/0144142) in view of Kubena (US 8,569,937) and in further view of Seppala (US 2011/0227173) show most aspects of the current invention. However, the combination of references fail to show the method steps of wherein at least two of said caps overlap other ones of said caps.
Furthermore, with respect to claim 31, the claimed invention requires a method comprising providing a single integrated circuit (IC) wafer, bonding a plurality of sensors and/or devices to bond regions on said single IC wafer; encapsulating all or at least a portion of said plurality of sensors by a plurality of caps, at least one of said plurality of caps forming at least a portion of a pressure chamber. 

The combination of Gogoi (US 2006/0144142) in view of Kubena (US 8,569,937) and in further view of Seppala (US 2011/0227173) show most aspects of the current invention. However, the combination of references fail to show the method steps of adhering a damping unit to at least one of said plurality of caps; and disposing a gyroscope on a side of said damping unit remote from said caps.
Lastly, with respect to claim 37, the claimed invention requires a method comprising providing a single integrated circuit (IC) wafer, bonding a plurality of sensors to bond regions on said single IC wafer; encapsulating all or at least a portion of said plurality of sensors by a plurality of caps, at least one of said plurality of caps forming at least a portion of a pressure chamber.
The combination of Gogoi (US 2006/0144142) in view of Kubena (US 8,569,937) and in further view of Seppala (US 2011/0227173) show most aspects of the current invention. However, the combination of references fail to show the method steps of adhering a damping unit to at least one of said plurality of caps; wherein said caps have an exterior surface and wherein the damping unit is adhered to an exterior surface of at least one of said caps and is not encapsulated by said at least one of said caps.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary features of the following:
In regards to claim 16; method steps of adhering a damping material adhered on one side thereof to at least one of said plurality of encapsulating caps; and adhering a gyroscope to another side of said damping material
 In regards to claim 28; method steps of wherein at least two of said caps overlap other ones of said caps
In regards to claim 31; method steps of adhering a damping unit to at least one of said plurality of caps; and disposing a gyroscope on a side of said damping unit remote from said caps
In regards to claim 37; method steps of adhering a damping unit to at least one of said plurality of caps; wherein said caps have an exterior surface and wherein the damping unit is adhered to an exterior surface of at least one of said caps and is not encapsulated by said at least one of said caps
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
/Marcos D. Pizarro/           Primary Examiner, Art Unit 2814                                                                                                                                                                                             
/Q. B./
Examiner, Art Unit 2814